DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The rejection of claim 1 under 35 U.S.C. 112 (pre-AiA) second paragraph is withdrawn because the claim has been cancelled. 
The rejection of claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent US 10,135,694 B2. The statutory patenting rejection is withdrawn because claim 1 has been cancelled.
Claim 1 is withdrawn.
Claim(s) 2-21 are newly added.
Claim(s) 2-21 are pending.

Response to Arguments
Applicant’s arguments with respect to the claim(s) has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In 15re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1-3,5-8 of US Patent 10,979,308 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the functions of the patent apparatus claims anticipate the step of the method claims in the instant application. They correspond as follows:

Instant App. #: 17/228,652

Claim 2 (11) A method comprising:

instructing a first device on a network to deploy at least a portion of a system administration agent program to suitable devices on the network;

receiving agent reports from reporting agents associated with the system administration agent program;

identifying events from the agent reports;

generating issue reports for a subset of the events;

updating a system administration datastore in real-time based on the issue reports, wherein the updating results in real-time updates;

sending a notification of an update for a subset of the real-time updates to a user;

performing one or more actions on one or more of the devices on the network, 

wherein if the user is not on the network, the one or more actions are automatically performed by the system administration agent program based on the notification.
US Patent 10,979,308

1. A method comprising: 

receiving an indication that a system administration agent program is installed on a first device on a network;                               

receiving a range of Internet protocol (IP) addresses that are valid for the network; 

requesting a list of devices on the network from the first device; 

receiving the list of devices on the network from the first device; 

instructing the first device to deploy at least a portion of the system administration agent program to suitable devices on the network; 

receiving agent reports from reporting agents associated with the system administration agent program; 

identifying events from the agent reports; 

generating issue reports for a subset of the events; 

updating a system administration datastore in real-time based on the issue reports, wherein the updating results in real-time updates; 

sending a notification of an update for a subset of the real-time updates to a user, 

wherein one or more parameters of the notification are set by the user; 

performing one or more actions on one or more of the devices on the network, 

wherein if the user is not on the network, the one or more actions are automatically performed by the system administration agent program based on the one or more parameters of the notification set by the user.
Claim 3 (12) The method of claim 2, comprising making at least a portion of the system administration agent program available for download.
2. The method of claim 1, comprising making at least a portion of the system administration agent program available for download.
Claim 4, (13) The method of claim 2, comprising generating the agent reports upon receiving a request from the user.
3. The method of claim 1, comprising generating the agent reports upon receiving a request from the user.
Claim 5, (14) The method of claim 2, further comprising receiving a range of Internet protocol (IP) addresses that are valid for the network, wherein the receiving the range of Internet protocol IP addresses that are valid for the network occurs before, during, or after a registration procedure in which information associated with the network is provided to a system administration server.
receiving a range of Internet protocol (IP) addresses that are valid for the network; 


Claim 6, (15) The method of claim 5, wherein access to the system administration server is password-protected, and the registration procedure includes generating or obtaining a user ID and a password for the user.
5. The method of claim 4, wherein access to the system administration server is password-protected, and the registration procedure includes generating or obtaining a user ID and a password for the user.
Claim 7, (16) The method of claim 5, wherein the registration procedure includes collecting financial information.
6. The method of claim 4, wherein the registration procedure includes collecting financial information.
Claim 8, (17) The method of claim 2, further comprising requesting a list of devices on the network from the first device, wherein requesting the list of devices on the network from the first device comprises querying an address resolution protocol (ARP) engine.
7. The method of claim 1, wherein requesting the list of devices on the network from the first device comprises querying an address resolution protocol (ARP) engine.
Claim 9, (18) The method of claim 2, wherein the agent reports include information about one or more of neighboring devices, peripheral devices, and a network environment of the devices on the network.
8. The method of claim 1, wherein the agent reports include information about one or more of neighboring devices, peripheral devices, and a network environment of the devices on the network.
Claim10, (19) The method of claim 2, wherein one or more parameters of the notification of the update for the subset of the real-time updates are set by the user.
10 and 11 limitations of claim 1: sending a notification of an update for a subset of the real-time updates to a user, 
wherein one or more parameters of the notification are set by the user;


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 2-4,10-13 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lakshminarayanan et al. (US 2006/0248522 A1) in view of Dulberg et al. (US 2003/0005107 A1).

Regarding claim 2, Lakshminarayanan discloses 2, method comprising (Lakshminarayanan [Abstract], discloses an automated methods performed by the central server for deploying and maintaining agent software to managed computer systems):
instructing (push-deploy) a first device (central server) on a network to deploy at least a portion of a system administration agent program (agent software) to suitable devices (target computer) on the network (Lakshminarayanan [0003; 0028; 0052-0053] discloses a management system for deploying and maintaining agent software on managed computer systems. The system includes a central server and target systems. After selecting and pre-qualifying target computer systems, the central server is instructed to push-deploy an agent software to the target computer systems in parallel).
Lakshminarayanan did not explicitly disclose receiving agent reports from reporting agents associated with the system administration agent program; identifying events from the agent reports; generating issue reports for a subset of the events; updating a system administration datastore in real-time based on the issue reports, wherein the updating results in real-time updates; sending a notification of an update for a subset of the real-time updates to a user; performing one or more actions on one or more of the devices on the network, wherein if the user is not on the network, the one or more actions are automatically performed by the system administration agent program based on the notification.
Dulberg discloses receiving agent reports from reporting agents associated with the system administration agent program (Dulberg, [0255] discloses an agent 110 is used for real-time diagnosis of device 106, with various instructions being provided to agent 110 and the results of carrying out the instructions being transmitted from agent 110 to site server 114. Such instructions may include, for example, testing (e.g., patching or activating), repair (e.g., patching) and logging/reports);
identifying events (failing device) from the agent reports (log file) (Dulberg [0273] an agent associated with a failing device may transmit a log file including additional information so that the servicing server that analyses the fault condition is not required to continuously communicate with the device);
generating issue reports for a subset (patching a software/updating a subset of a software) of the events (Dulberg [0036] a publication agent is provided in association with the embedded device, for providing data from the device to a servicing server. [0040] discloses a log associated with a device which includes internal device internal states.  Analysis of the device log includes detecting a pattern of states and/or state changes or durations that indicate an upcoming failure state and possible reasons for failure. [0047] discloses the need for executing a software patch by replacing one or more instructions (patch subset of the software which is the issue), functions or data elements of the software); 
updating a system administration datastore (logged data/events are maintained by a server) in real-time based on the issue reports (Dulberg [0043] a log may be organized and/or accessible in various ways, for example as data fields (e.g., each representing a tracked variable), as events (e.g., to which a response includes a change in logging) and/or as state vectors (e.g., set of parameters that describe the state of the device being logged). The contents of the log (e.g., which data is logged and/or which events recorded) may be decided a priori and/or may be set by the events that occur and/or by the maintenance server. [0044] discloses the log may be provided to the server in real-time and/or after the fact), 
wherein the updating results (logging and providing event changes to the server in real-time) in real-time updates (Dulberg [0044] discloses the log may be provided to the server in real-time and/or after the fact. Events are logged and maintained in the server. Changes to the logged events are provided to the server as updates),
sending a notification of an update for a subset of the real-time updates to a user (agent at the target device) (Dulberg [0046] discloses that when the device seeks maintenance and the maintenance process is managed by an external entity, the maintenance-related tasks and/or analysis of the results is performed by a site server, with only the results being provided to the remote manager/agent. [0086], said maintenance-related task comprises an instruction to patch software on said target device. [0253], agent 110 includes a patch element 406, for patching of software of device 106. Patch element 406 replaces real-time software of device 106, on the fly);
performing one or more actions (Patch a software) on one or more of the devices (device 106) on the network (Dulberg [0253] [00253], agent 110 includes a patch element 406, for patching of software of device 106. Patch element 406 replaces real-time software of device 106, on the fly);
wherein if the user is not on the network (off-line/no real-time connection), the one or more actions (patches) are automatically performed by the system administration agent program based on the notification (Dulberg, [0036] a publication agent is provided in association with the embedded device, for providing data from the device to a servicing server. The publication agent selects the data to be uploaded to the server. Such a publication agent allows a device to communicate with the server in an off-line connection, rather than using an on-line connection. [0046] discloses that when the device seeks maintenance and the maintenance process is managed by an external entity, the maintenance-related tasks and/or analysis of the results is performed by a site server, with only the results being provided to the remote manager/agent. [0247] the presence of an agent allows, data to be logged even if there is no real-time connection to a maintenance provider and also allows logging and/or data storage to be adapted to the instantaneous condition of the device. By downloading a suitable script to the agent, some pre-maintenance activities, such as testing the effects of various patches, may be applied as well by the agent).
One of ordinary skill would have been motivated to combine Lakshminarayanan and Dulberg, because these teachings are from the same field of endeavor with respect to the use of a management agent for maintaining networked devices.
Therefore, it would have been obvious to one of ordinary skilled in the art of endeavor at the time the invention was made to incorporate the teachings of Dulberg, within the teachings of Lakshminarayanan, as doing such enables updating software in real-time/on the fly which enhances the user experience, Dulberg, [0047].

Regarding claim 3, Lakshminarayanan and Dulberg disclose the method of claim 2, comprising making at least a portion of the system administration agent program available for download (Lakshminarayanan [0101] the central server 102 can enable manual downloads of patches and upgrades to the agent software 110 running on target computer 104. Alternatively, the central server 102 can cooperate with a product such as the Systems Management Server (SMS) offered by Microsoft Corporation. Further, the central server 102 may cooperate with a software update utility (such as the Microsoft UPDATE utility) or another public source of software upgrades to automate downloads of the patches and upgrades to the agent software 110. Similar to the process 800 shown in FIG. 8, files containing the patches and upgrades can be stored on the central server 102 in a pre-defined location. These patches/upgrades can then be automatically deployed to the target computers 104 without further intervention by the user 112 when the computer discovery engine next executes, if software management is set to an automatic mode. Alternatively, these patches/upgrades can be queued for approval by the user 112, if software management is set to manual mode).
The motivation to combine is similar to similar to that of claim 2.



Regarding claim 4, Lakshminarayanan and Dulberg disclose the method of claim 2, comprising generating the agent reports (report indicating if the agent is installed or not) upon receiving a request from the user (Lakshminarayanan [0107], a User 112 is notified of a device status based on if the device is either responsive or  unresponsive to a ping. The user 112 can then investigate the given managed computer 104 further. [0108] in block 910, the system is queried to determines whether the agent software 110 is installed on the managed computer 104. If the agent software 110 is not installed on the managed computer 104, the process 900 takes the "No" branch to block 912, where the agent software 110 is re-installed using the above deployment process).
The motivation to combine is similar to similar to that of claim 2.


Regarding claim 10, Lakshminarayanan and Dulberg  disclose the method of claim 2, wherein one or more parameters of the notification of the update for the subset of the real-time updates are set by the user (human technician) (Dulberg [0050] discloses learning, by a maintenance server and/or one of the agents, parameters of a new supported device. Such parameters being learnt may include, operational properties of such a device and/or typical failure modes and at least some rules describing the expected failure modes of such a device are provided by the manufacturer and/or by a human technician, during at least some of the servicing sessions for the device. [0253] discloses a repair solution of an issue by an agent 110 which includes patching of software of device 106. The patch element 406 replaces real-time software of device 106, on the fly. [0343] Different repair implementations will utilize different automation levels or a mixture of automation levels. Some human interaction may be allowed, for example, a human may be required to mediate for some devices, or a human may assist in complex analysis and/or in devising repair or additionally, a human approval may be required for carrying out some repairs. Optionally, even if an automatic action is performed, a human is informed of the action).
The motivation to combine is similar to that of claim 2.
Regarding claim(s) 11-13 and 19, the claims are rejected with the same rational as claim(s) 2-4 and 10, respectively. 



Claim(s) 5-9,14-18 and 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lakshminnarayanan et al. (US 2006/0248522 A1) in view of Dulberg et al. (US 2003/0005107 A1), further in view of Shanker et al. (US 2012/0246297 A1).

Regarding claim 5, Lakshminarayanan and Dulberg disclose the method of claim 2, but did not explicitly disclose further comprising receiving a range of Internet protocol (IP) addresses that are valid for the network, wherein the receiving the range of Internet protocol IP addresses that are valid for the network occurs before, during, or after a registration procedure in which information associated with the network is provided to a system administration server. 
Shanker discloses receiving a range (subnet range 1315) of Internet protocol (IP) addresses (customer A 102 to input configuration information for the network discovery, including the subnet range 1315) that are valid (discovery and authentication of a valid range of IP addresses/subnet) for the network (Shanker, fig. 9, [0068] discloses selection of the network discovery button 915 causes the network discovery configuration screen 1310 to be displayed. The network discovery configuration screen 1310 allows the customer A 102 to input configuration information for the network discovery, including the subnet range 1315 (discover/receiving a range of valid IP addresses) and one or more SNMP community strings in the field 1320. The network discovery configuration screen 1310 also allows the customer A 102 to exclude one or more IP addresses from the subnet range 1315. Once configured, the customer A 102 can select the submit button 1325 to cause the proxy client 141 to begin the network discovery according to the configured information);
wherein the receiving the range of Internet protocol IP addresses that are valid for the network occurs before, during, or after a registration procedure in which information associated with the network is provided to a system administration server (Shanker, [0047] using a username and password, a server authenticates/validate monitored data being transmitted, the server compares the IP addresses of the devices represented by that monitoring data with the IP addresses of the devices that have been discovered for the customer that is associated with the authentication information transmitted by the proxy client. [0102] At operation 710, the SaaS server 110 (e.g., the proxy client interface 470 of the SaaS server 110) receives monitored information and authentication information (e.g., a username and/or password) from the proxy client 141. Flow then moves to operation 715 and the SaaS server 110 determines whether the authentication information is valid. For example, the SaaS server 110 compares the received authentication information with the stored authentication information (e.g., stored in the data store 112). If the authentication information is not valid, then flow moves to operation 720 and the monitored information is not installed. A customer belonging to the proxy client 141 that sent the monitored information may also be notified (e.g., by email, text message, phone call) that authentication failed. If the authentication information is valid, then flow moves to operation 725).
One of ordinary skill would have been motivated to combine Lakshminarayanan, Dulberg and Shanker because these teachings are from the same field of endeavor with respect to the use of a management agent for maintaining networked devices.
Therefore, it would have been obvious to one of ordinary skilled in the art of endeavor at the time the invention was made to incorporate the teachings of Shanker, within the teachings of Lakshminarayanan and Dulberg as doing such enables registering of the number of devices to be monitored, which enables the system to authenticate devices that being monitored, thus ensuring a secure monitoring environment, Shanker, [0056].

Regarding claim 6, Lakshminarayanan, Dulberg and Shanker disclose the method of claim 5, wherein access to the system administration server is password-protected, and the registration procedure includes generating or obtaining a user ID and a password for the user (Shanker [0058] At operation 210, the customer A 102 registers for the agent based SaaS IT service management. Registering includes acquiring a license for a number of devices to be monitored in the agent based SaaS IT management system. For example, assuming that the customer A 102 desires to have thirty devices monitored, the customer purchases a license to monitor those 30 devices. Registering may also include establishing an account including a username and a password for the customer A 102. The customer A 102 accesses the server 110 to register for the service. The customer registers for the service using a different device (e.g., a dedicated server for registration). The customer A 102 creates a different username and password combination for the network A 100A and the network B 100B. Flow moves from operation 210 to operation 215).
The motivation to combine is similar to that of claim 5

Regarding claim 7, Lakshminarayanan, Dulberg and Shanker disclose the method of claim 5, wherein the registration procedure includes collecting financial (billing information) information (Shanker [0056] The data store 112 stores information related to the agent based SaaS IT management service including customer information (e.g., customer location, customer authentication information, billing information), discovery information, monitored information, etc. The discovery information and the monitored information for the customer A 102 is stored in the data store 113 and the discovery information and the monitored information for the customer B 103 is stored in the data store 114).
The motivation to combine is similar to that of claim 5

Regarding claim 8,  Lakshminarayanan and Dulberg disclose the method of claim 2, but did not explicitly disclose further comprising requesting a list of devices (discovering devices in a network)on the network from the first device, wherein requesting the list of devices  (discovering devices in a network) on the network from the first device comprises querying an address resolution protocol (ARP) engine.
Shanker discloses requesting a list of devices (discovering devices in a network)on the network from the first device, wherein requesting the list of devices  (discovering devices in a network) on the network from the first device comprises querying an address resolution protocol (ARP) engine (Shanker, figs. 2 & 4, [0062] fig. 2, at operation 220, the proxy client(s) discover network equipment devices in the network. For example, the proxy client(s) perform one or more of server discovery, network discovery, and end user device discovery. The discovery of the network equipment devices can use several techniques including passive discovery and active discovery. Passive discovery includes observing traffic (e.g., Ethernet traffic) while active discovery includes transmitting message(s) (e.g., ARP requests, ping messages, SNMP queries, WMI queries) to different addresses).
The motivation to combine is similar to that of claim 5

Regarding claim 9,  Lakshminarayanan and Dulberg disclose the method of claim 2, but did not explicitly disclose wherein the agent reports include information about one or more of neighboring devices, peripheral devices, and a network environment of the devices on the network.
Shanker discloses wherein the agent reports include information about one or more of neighboring devices, peripheral devices (printers, fax machines, copy machines), and a network environment of the devices on the network (Shanker [0056] discloses a SaaS server 110 including a monitoring module 115, a management module 117, and a data store 112. The monitoring module 115 allows the customers to register for monitoring (e.g., acquiring a license for a number of devices to be monitored), establish monitoring definitions, and view the results of the monitoring. The management module 117 provides management and reporting functionality for the customers based on the monitored information. For example, the management module 117 provides software variance reporting, hardware variance reporting, software license management, and other various reports regarding the status of the devices (e.g., view a list of the devices that are down). [0050] A customer B 103 has the network C 100C. Each of the networks includes multiple network equipment devices (referred herein as "devices"). The devices can include, for example, servers, directory servers, routers, switches, hubs, access points, printers, fax machines, copy machines, modems, workstations, laptops, netbooks, palm tops, tablets, mobile phones, smartphones, multimedia phones, Voice Over Internet Protocol (VOIP) phones, user equipment, terminals, portable media players, set-top boxes, or other devices that can connect to the private customer network and/or connect to a public network (e.g., the Internet).
The motivation to combine is similar to that of claim 5.



Regarding claim 20,  Lakshminarayanan and Dulberg disclose the method of claim 2, but did not explicitly disclose wherein the one or more actions comprise one or more of locking a device, encrypting contents of a device, downloading contents of a device, and tracking a location of a device.
Shanker wherein the one or more actions comprise one or more of locking a device, encrypting contents of a device (encrypting XML file containing device discovery information), downloading contents of a device, and tracking a location of a device (filtering device information based on location) (Shanker [0036], discloses a customer installing a proxy client onto one of its servers and uses that proxy client to discover devices in the network (e.g., in the same subnet). The proxy client then sends information that identifies the discovered devices to the server (hereinafter referred to as "discovery information"). The discovery information is sent through an encrypted connection and uses web services (e.g., using HTTP or HTTPs). The discovery information is sent in an XML (Extensible Markup Language) file, which may also be encrypted. The server then stores information about the discovered devices for the customer. [0075] a SaaS server 110 presents the discovery information in an integrated view that includes devices whose discovery information is reported by different proxy clients. For example, the SaaS server 110 formats the discovery information for devices discovered in the network A 100A and the network B 100B such that the customer A can view the results of the discovery in an integrated view. Of course, the customer A may also filter the results to display only certain devices discovered in certain networks and/or filter the results by other attributes (e.g., location, IP address range, operating system type, vendor, etc.).
The motivation to combine is similar to that of claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to the use of a management agent software in managing and maintaining networked devices.
Douglas et al. (US 6,269,400 B1)
Chia et al. (US 8,555,273 B1)
Jones (US 2005/0091369 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.F.D/Examiner, Art Unit 2451                                                                                                                                                                                                        /Chris Parry/Supervisory Patent Examiner, Art Unit 2451